Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious an epicycloidal gear train comprising a central pinion, an outer crown and satellite pinions engaging the central pinion and the outer crown and each mounted freely rotatable on a satellite carrier, the gear train comprising a first lubrication oil circuit for contact areas of the gear teeth of the satellite pinions with the central pinion and a second lubrication oil circuit for axes of the satellite pinions, an annular cup being integral with the satellite carrier and open radially inward, characterized in that the cup is divided into a circumferential succession of first basins of the first oil circuit and second basins of the second oil circuit, the first basins being fluidly separated from the second basins and in that the cup comprises a first and a second annular wall axially facing said first annular wall being furthest from a median radial plane of the gear train than said second annular wall, said first annular wall having openings opening into the second basins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659